Citation Nr: 0121837	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-23 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses in connection with hospitalization at Community 
General Hospital in Syracuse, New York, from July 25 to 28, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the VA Medical Center 
(VAMC) in Syracuse, New York, that denied payment of or 
reimbursement for medical expenses in connection with 
hospitalization at Community General Hospital in Syracuse, 
New York, from July 25 to 28, 1999.


FINDINGS OF FACT

1.  The veteran does not have a service-connected disability.

2.  The veteran's hospitalization at Community General 
Hospital in Syracuse, New York, from July 25 to 28, 1999, was 
not authorized by VA.



CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical 
expenses in connection with hospitalization at Community 
General Hospital in Syracuse, New York, from July 25 to 28, 
1999, have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) (West Supp. 2001) redefined 
VA's duty to assist the veteran in the development of a 
claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim for payment of or 
reimbursement for medical expenses in connection with 
hospitalization at Community General Hospital in Syracuse, 
New York, from July 25 to 28, 1999.  The veteran has been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the his claim, that essentially notifies him of the evidence 
needed to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been give the opportunity to submit 
written argument.  Under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)	VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable, or treatment had been 
or would have been refused.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (2000).

A review of the evidence in the veteran's claims folder shows 
that service connection has not been granted for any of his 
disabilities.  Since he does not have a service-connected 
disability, payment of or reimbursement for expenses of 
hospital care and other medical service not previously 
authorized by VA may not be authorized under the above noted 
statutory and regulatory provisions.

Private medical documents show that the veteran incurred 
expenses for medical treatment at Community General Hospital 
in Syracuse, New York, from July 25 to 28, 1999, and his 
assertions are to the effect that this treatment was provided 
under medical emergency.  Assuming that this medical 
treatment was provided for a medical emergency, he still does 
not meet the requirements of the above-noted statutory and 
regulatory provisions for VA payment of or reimbursement for 
the cost of this treatment.  

The evidence does not show that VA personnel authorized the 
veteran's care at Community General Hospital from July 25 to 
28, 1999.  A report of contact between a VAMC representative 
and a representative of Community General Hospital on July 
26, 1999, shows that the veteran was admitted at 1:13 AM on 
July 25, 1999, at the Community General Hospital and that the 
representative of that hospital was notified by the VAMC 
representative that VA could not pay for the veteran's 
admission or transportation.

It is not alleged that VA in fact authorized the medical 
services at issue.  And, even though the veteran may have 
received treatment at the VA hospital from time to time as a 
pension recipient, see 38 U.S.C.A. § 1710(a)(2)(G) (West 
Supp. 2001), there is no provision in the law authorizing VA 
to reimburse a veteran in these circumstances for services 
rendered at a non-VA facility.  See Zimick v. West, 11 Vet. 
App. 45 (1998).

In this case, the preponderance of the evidence is against 
the veteran's claim for payment of or reimbursement for 
medical expenses in connection with hospitalization at 
Community General Hospital in Syracuse, New York, from July 
25 to 28, 1999, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Payment of or reimbursement for medical expenses in 
connection with hospitalization at Community General Hospital 
in Syracuse, New York, from July 25 to 28, 1999, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

